Citation Nr: 0737315	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-38 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Whether the appellant is eligible for VA benefits based on 
service from March 1975 to July 1976.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The appellant served in the United States Marine Corps from 
March 19, 1975 to July 23, 1976 and was discharged under 
honorable conditions.  However, a June 1976 Commanding 
General report voided the appellant's enlistment.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 Administrative Decision  
by the RO that the appellant's discharge based on erroneous 
entry was a statutory bar to his receiving VA benefits based 
on that period of service from March 19, 1975 to July 23, 
1976.  

Although the issue was characterized as involving the 
character of discharge, given the applicable legal criteria, 
issue is as stated on the preceding page.  

The appellant testified before the undersigned Veterans Law 
Judge at a hearing held in September 2007.  



FINDINGS OF FACT

1.  The appellant was discharged from service by reason of a 
voided enlistment under honorable conditions after serving 
from May 19, 1975 to July 23, 1976.  

2.  As the appellant is not shown to have had a statutory 
impediment to void his enlistment, his entire period of 
service must be considered valid for the purpose of 
qualifying him as an eligible veteran for VA purposes.  



CONCLUSION OF LAW

The appellant is eligible to receive VA benefits based on his 
service from March 1975 to July 1976 must be granted.  38 
C.F.R. § 3.14 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

However, the provisions of VCAA do not apply to claims for 
benefits governed by 38 C.F.R. Part 17. 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001) (the regulations implementing the 
Veterans Claims Assistance Act apply only to claims for 
benefits governed by 38 C.F.R. part 3); see Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002) (VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter).  


II. Analysis

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2) (West 2002 & Supp. 2006); 38 C.F.R. § 3.1(d) (2007).  

Service is valid unless the enlistment is voided by the 
service department.  38 C.F.R. § 3.14 (2007).  Where an 
enlistment is voided by the service department because the 
person did not have legal capacity to contract for a reason 
other than minority (as in the case of an insane person) or 
because the enlistment was prohibited by statute (a deserter 
or person convicted of a felony), benefits may not be paid 
based on that service even though a disability was incurred 
during such service.  An undesirable discharge by reason of 
the fraudulent enlistment voids the enlistment from the 
beginning.  38 C.F.R. § 3.14(b).  

The appellant testified that he was arrested prior to service 
on charges of burglary, but was not charged or convicted of a 
felony before he enlisted.  He reported that he told his 
recruiter before he enlisted, but the recruiter failed to 
note it.  

The appellant's service personnel records include a June 1976 
order of the Commanding General voiding his enlistment 
contract.  His contract was voided for two reasons: the 
appellant stated on his entrance examination that he had had 
no prior arrests and because the recruiter reportedly gave 
him a copy of the entrance examination to study prior to his 
taking it.  The recruiter's misconduct was found to be 
involved in this situation.  

His Department of Defense (DD) Form 214 accordingly reflects 
that he was discharged under honorable conditions and his 
type of separation was a voided enlistment.  His DD Form 214 
also showed no years of active service for that period.  

Given that the appellant was discharged in June 1976 by 
reason of a voided enlistment, the Board must determine if 
his service from March 1975 to June 1976 was valid.  See 38 
C.F.R. § 3.14.  Here, the Board assumes that the service 
department intended to void the entire period of the 
enlistment because no active service days was officially 
reported.  

The appellant asserts in this regard that he was not 
convicted of a crime prior to his enlistment in March 1975 
and was truthful with his recruiter.  The service department 
makes the determinations regarding fraudulent enlistments.  
See Dacoron v. Brown, 4 Vet. App. 115, 120 (1993) (only 
Secretary of military department, acting pursuant to 10 
U.S.C. § 1552(a), may correct military records of that 
department when considered necessary to correct error or 
remove injustice); see also Agad v. Gober, 15 Vet. App. 436 
(1997).  

However, on review, as the record shows that the appellant 
was discharged under honorable conditions by the service 
department, VA is bound by that determination.  38 C.F.R. 
38 U.S.C.A. § 3.12(a).  

In a situation involving a voided enlistment with a discharge 
under conditions other than dishonorable, 38 C.F.R. 38 C.F.R. 
§ 3.14(a) provides that the service will be valid from date 
of entry to date of voidance and benefits paid based thereon, 
unless the enlistment was void for reasons described in 38 
C.F.R.38 C.F.R. § 3.14(b)  

These impediments to receiving benefits include lacking the 
legal capacity to contract other than due to minority or any 
statutory prohibition such as being a deserter or convicted 
felony.  VAOPGCPREC 24-90

Given the presented circumstances, the Board can find no 
statutory impediment to enlistment in this case.  Hence, the 
appellant's service must be considered to be valid and 
honorable for the purpose of qualifying him as an eligible 
veteran to receive VA benefits based thereon.  See 38 C.F.R. 
§ 3.14(b).  



ORDER

The appellant's claim of eligibility to receive VA benefits 
based on service from March 1975 to July 1976 is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


